Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 29, 2021

                                     No. 04-21-00171-CV

                           Leticia RODRIGUEZ 'Cross-Appellee',
                                        Appellant

                                               v.

                 Lydia RODRIGUEZ and Robert Pereida 'Cross-Appellants',
                                    Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CI19456
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                        ORDER

        The reporter’s record in this case was originally due on June 28, 2021. On July 6, 2021,
this court granted court reporter Judith Stewart’s request for an extension of time to file the
record until July 28, 2021. On July 28, 2021, court reporter Judith Stewart requested an
extension until August 6, 2021 to file the reporter’s record. The request is GRANTED. It is
therefore ORDERED that court reporter Judith Stewart file the reporter’s record on or before
August 6, 2021. Further requests for extension of time to file the reporter’s record will be
disfavored.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2021.



                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court